DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract contains a typographical error.  In line 3, the word “form” should apparently read “from”.  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
the specification does not introduce limit switches with gripper wheels on them, as recited in claim 5; 
the specification dos not introduce a guiding the mat with a biased guide plate as recited in claims 6 and 8; 
the specification does not introduce automatically unlocking or opening a door after rolling up the mat as recited in claims 25-27; 
the specification does not introduce a step of vacuuming the mat as recited in claim 29; 
the specification does not introduce rolling up the mat using spindle, spindle fingers, and knuckles as recited in claims 30-41;

the specification does not introduce using a sensor to sense an angle of rotation of the sensors as recited in claims 35-39;
the specification does not introduce preventing a new mat conveyance based on a diagonal sensor indicating the mat has not been removed from the first spindle as recited in claim 40;
the specification does not introduce using a guide flap biased to guide the mat into the first spindle as recited in claim 41.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: driver rollers 316, flange bearing 402, insertion slot 404, activation switches 404, door switch 212, frame 214, drive train 302, driver rollers 316, maintenance screen 582, and admin screen 584.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “404” has been used to designate both insertion slot and activation switches.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 113 and 159
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spindle, spindle fingers, and knuckles must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 2-4, 23, 24, 31, 33, and 41 are objected to because of the following informalities:  the claims contain grammatical and typographical errors. 
In Claims 2 and 4, the phrase “wherein receiving the mat includes facilitating the mat being inserted in a straight orientation using a presence sensor” does not read clearly.  
In Claim 3, the phrase “wherein receiving the mat includes facilitating the mat being inserted in a straight orientation using an activation switch” does not read clearly.  Applicant may consider “wherein receiving the mat includes using an activation switch to facilitate insertion of the mat in a straight orientation.”  
In Claims 23 and 24, the word “pulley” is misspelled. 
In Claim 31, the word “fist” should apparently read “first”.
Claim 33 should read “…the center of the mat.”
Regarding Claim 41: The claim depends from a method claim and should, therefore, positively recite the method step being introduced.  For example, “The method of claim 30, wherein the mat is guided in to the first spindle using a guide flap.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5, 19, 27, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “receiving the mat includes facilitating the mat is being inserted in a straight orientation limit switches with gripper wheels on shafts”. The wording of the limitation is unclear and renders the limitation indefinite. It is not clear whether the gripper wheels are a part of the structure of the limit switch or if the combination of the limit switches and gripper wheels together facilitate the insertion of mat.  For purposes of examination, the limitation will be interpreted as “using limit switches and gripper wheels to facilitate the insertion of the mat in a straight orientation.”
Claim 19 recites “spraying the mat with an organic cleaning solution.”  It is not clear what is intended as “organic” in this instance.  Thus, the metes and bounds of the claim limitation are unclear.
Claim 27 recites the limitation "unlocking the door".  There is insufficient antecedent basis for this limitation in the claim because the claims do not introduce a door.
Claim 33 recites the limitation “biasing the first finger” in line 1.  There is insufficient antecedent basis for this limitation in the claim because the claims introduce both a first 

Claims 42 and 43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 42 and 43 depend from claim 1.  Claim 1 recites method steps; claims 42 and 43 recite only apparatus structure. Thus, the dependent claims do not further limit the method of claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
Applicant is advised that should claim 25 be found allowable, claim 27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 7, 10-12, 14, 18, 20-22, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell et al. (US 2015/0107633), and further in view of Poy (US 2015/0167221).
Regarding Claim 1:  Hartwell teaches a method of cleaning a mat (see abstract) the method comprising:
receiving a user identifier [0032, 0035];
receiving the mat [0031];
conveying the mat via a plurality of rollers in response to receiving the user identifier [0032, 0035, 0037];
illuminating the mat with ultraviolet radiation while conveying the mat [0052];
spraying the mat with a cleaning solution while conveying the mat [0045];
determining if the cleaning solution requires refilling using a sensor [0046];
transmitting a signal indicative of a cleaning solution level [0046]; and
rolling up the mat after illuminating and spraying the mat [0069].
Hartwell does not expressly disclose that the cleaning solution is recirculated.  However, Poy teaches that it is known recirculate the cleaning solution in a mat cleaning operation (see abstract and [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method Hartwell by recirculating the liquid, as taught by Poy, to conserve consumption of the cleaning liquid.
Regarding Claim 7:  Hartwell and Poy teach the elements of Claim 1 as discussed above.  Hartwell further teaches receiving the mat includes guiding the mat with a belt [0039].
Regarding Claims 10 and 11:  Hartwell and Poy teach the elements of Claim 1 as discussed above.  Hartwell further teaches receiving the mat in a rolled or unrolled state (see [0072] or Fig. 3).
Regarding Claim 12:  Hartwell and Poy teach the elements of Claim 1 as discussed above.  Hartwell does not expressly disclose receiving the mat in a partially rolled and partially unrolled state.  However, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hartwell and Poy by partially unrolling the mat to insert an end of the mat into the cleaning device to ensure contact with the feed rollers.
Regarding Claim 14:  Hartwell and Poy teach the elements of Claim 1 as discussed above.  Hartwell further teaches conveying the mat using a guide plate (Fig. 11 and [0065, 0066]), but does not expressly disclose using a friction reduction guide plate.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hartwell by incorporating a friction reduction guide plate to facilitate a smoother mat conveyance.
Regarding Claim 18:  Hartwell and Poy teach the elements of Claim 1 as discussed above.  Hartwell teaches a user pours the cleaning solution into the reservoir [0046], which reads on gravity feeding the solution into the reservoir.  Poy is cited for teaching recirculation of the cleaning solution, and teaches that doing so pumps the cleaning solution against a gravitational pull (see flow lines in which solution is moving upward in Fig. 1, for example).
Regarding Claim 20:  Hartwell and Poy teach the elements of Claim 1 as discussed above.  Hartwell further teaches that the method of spraying the mat is performed in an enclosed housing; therefore, the step of spraying the mat includes shielding a flow of cleaning solution as claimed. 
Regarding Claim 21:  Hartwell and Poy teach the elements of Claim 1 as discussed above. Hartwell further teaches that determining if the cleaning solution requires refilling includes using a float switch [0046].
Regarding Claim 22:  Hartwell and Poy teach the elements of Claim 1 as discussed above. Hartwell teaches rolling up the mat, but does not expressly disclose dynamically adjusting a tension on the mat.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to do so to provide a compact roll.
Regarding Claim 42:  Please see the remarks in the rejection of the claim under 35 USC 112 above. Hartwell and Poy teach the elements of Claim 1 as discussed above.  Hartwell further teaches that the method includes receiving input via a touch screen display [0080].
Regarding Claim 43:  Please see the remarks in the rejection of the claim under 35 USC 112 above.  Hartwell does not expressly disclose providing a user panel having forward, reverse, and cancel functions.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so to allow manual manipulation of the mat by a user as desired. 


Claims 2-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell et al. (US 2015/0107633) and Poy (US 2015/0167221) as applied to Claim 1, and further in view of Perrier (US 2016/0375468).
Regarding Claims 2-4:  Hartwell and Poy teach the elements of Claim 1 as discussed above, but do not expressly disclose using an activation switch or presence sensor to facilitate insertion of the mat in a straight orientation.  However, Perrier teaches a similar method of cleaning a mat wherein a presence sensor and activation switch are used to ensure the mat is inserted in a straight orientation before conveyance through the cleaning machine [0023].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hartwell and Poy by using a presence sensor and activation switch to ensure that the mat is being inserted in a straight orientation for cleaning, as suggested by Perrier.
Regarding Claim 5:  Hartwell and Poy teach the elements of Claim 1 as discussed above.  Hartwell teaches using gripping wheels on shafts to receive the mat [0037-0038].  Hartwell does not expressly disclose using limit switches to facilitate the insertion of the mat in a straight orientation. However, Perrier teaches a similar method of cleaning a mat wherein limit switches are used to ensure the mat is inserted in a straight orientation before conveyance through the cleaning machine [0023].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hartwell and Poy by using limit switches with the gripper wheels to ensure that the mat is being inserted in a straight orientation for cleaning, as suggested by Perrier.
Regarding Claim 9:  Hartwell and Poy teach the elements of Claim 1 as discussed above.  Hartwell further teaches controlling a motor to drive the plurality of rollers [0039-40].  Hartwell does not expressly disclose controlling the motor based on a first sensor and a second different sensor agreeing that the mat is aligned with at least two of the plurality of rollers.  However, Perrier teaches that two or more sensors are placed at the entrance of the cleaning apparatus to ensure that the mat is fed into the device properly aligned [0023]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hartwell and Poy by controlling a motor based on a first and second sensor agreeing that the mat is aligned with the rollers to ensure proper alignment as suggested by Perrier.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell et al. (US 2015/0107633) and Poy (US 2015/0167221) as applied above, and further in view of Riley (US 3,879,021).
Regarding Claims 6 and 8:  Hartwell and Poy teach the elements of Claim 1 or 7 as discussed above.  Hartwell further teaches that receiving the mat includes guiding the mat with a guide plate [0065, 0066].  Hartwell does not expressly disclose that the guide plate is biased.  However, Riley teaches a method of conveying material, wherein a biased guide plate is used to vary the path of the material (col. 3, ll. 3-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hartwell by biasing the guide plate to vary the path of the mat or to allow for different mat sizes, as suggested by Riley.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hartwell et al. (US 2015/0107633) and Poy (US 2015/0167221) as applied to Claim 1, and further in view of Hope et al. (US 3,779,367). 
Regarding Claim 13:  Hartwell and Poy teach the elements of Claim 1 as discussed above.  Hartwell does not expressly disclose using a chain and sprocket driven mat conveyance.  However, Hope teaches a similar method of cleaning a mat using a chain and sprocket driven mat conveyance (see abstract and col. 4, ll. 19-28).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hartwell and Poy by substituting a chain and sprocket driven mat conveyance since such system is known in the prior art for the same function of facilitating conveyance of the mat, as taught by Hope.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hartwell et al. (US 2015/0107633) and Poy (US 2015/0167221) as applied to Claim 1, and further in view of Meller et al. (US 2013/0305474).
Regarding Claim 15:  Hartwell and Poy teach the elements of Claim 1 as discussed above.  Hartwell teaches the use of a horizontal belt for conveyance, but does not expressly disclose using a belt tensioner.  However, Meller teaches that it is known to provide a belt tensioner in a conveyance system to provide the necessary tension to the conveyor belt to enable its movement [0084].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hartwell and Poy by using a belt tensioner to enable belt movement, as suggested by Meller.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hartwell et al. (US 2015/0107633) and Poy (US 2015/0167221) as applied to Claim 1, and further in view of Crowley et al. (US 6,000,595).
Regarding Claim 16:  Hartwell and Poy teach the elements of Claim 1 as discussed above.  Hartwell does not expressly disclose applying a pressure to convey the mat using spring loaded idler brackets.  However, Crowley teaches a method of conveying a material in which a spring biases the idler roller bracket assembly against the drive roller to provide an appropriate driving nip (see Fig. 19; col. 18, line 60 – col. 19, line 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a pressure to convey the mat using spring loaded idler roller brackets to provide an appropriate driving nip, as taught by Crowley. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hartwell et al. (US 2015/0107633) and Poy (US 2015/0167221) as applied to Claim 1, and further in view of Park et al. (US 2013/0062535).
Regarding Claim 17: Hartwell and Poy teach the elements of Claim 1 as discussed above.  Hartwell does not expressly disclose only illuminating if an outer cover sensor indicates that an outer cover is closed.  However, Park teaches a method for treating a surface of an object including illuminating the object’s surface with ultraviolet light in an enclosed housing (see abstract; [0064]).  Park teaches that when a cover sensor indicates a cover of the housing is opened, the ultraviolet light is prevented from illuminating the object in order reduce a damage caused by the UV light [0068].  Therefore, it would have been obvious to one of ordinary skill in .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hartwell et al. (US 2015/0107633) and Poy (US 2015/0167221) as applied to Claim 1, and further in view of Colameo.
Regarding Claim 19:  Please see the rejection under 35 USC 112 above.  Hartwell and Poy teach the elements of Claim 1 as discussed above.  Hartwell does not expressly disclose spraying the mat with an “organic” cleaning solution.  However, Colameo teaches a method of cleaning a mat with a solution of “organic, vegan… oil-based soap”, which is considered to read on applicant’s limitation of an organic cleaning solution.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hartwell by using an “organic” cleaning solution such as that taught by Colameo with a reasonable expectation of efficiently cleaning the mat.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hartwell et al. (US 2015/0107633) and Poy (US 2015/0167221) as applied to Claim 22, and further in view of Akpan (US 2012/0298787).
Regarding Claim 23:  Hartwell and Poy teach the elements of Claim 22 as discussed above.  Hartwell does not expressly disclose adjusting the tension is facilitated by at least one .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hartwell et al. (US 2015/0107633), Poy (US 2015/0167221) and Akpan (US 2012/0298787), and as applied to Claim 23, and further in view of Hope et al. (US 3,779,367). 
Regarding Claim 24:  The prior art teaches the elements of Claim 23 as discussed above.  Akpan is cited for teaching the at least one belt and pulley to roll the mat.  Hartwell does not expressly disclose using a chain to guide the mat.  However, Hope teaches a similar method of cleaning a mat using a chain and sprocket driven mat conveyance (see abstract and col. 4, ll. 19-28).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by substituting a chain driven mat conveyance since such system is known in the prior art for the same function of facilitating conveyance of the mat as taught by Hope.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell et al. (US 2015/0107633) and Poy (US 2015/0167221) as applied to Claim 1, and further in view of Butler (US 2017/0189947).
Regarding Claims 25-27:  Hartwell in view of Poy teach the elements of Claim 1 as discussed above.  Hartwell teaches that the mat is cleaned within a housing, but does not expressly disclose a door.  However, Butler teaches cleaning a mat within a mat cleaning system comprising a housing and a door (Fig. 1, element 107) to access the mat washing chamber, wherein the door is opened by a user upon completion of the mat cleaning cycle [0024].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by unlocking and opening a door to retrieve the mat after cleaning, as suggested by Butler.  Butler does not expressly disclose the unlocking and opening is done automatically.  However, it has been held that providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (see MPEP 2144.04 (III)). Therefore, it would have been further obvious to automate the door unlocking and opening to allow a user to retrieve the cleaned mat.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hartwell et al. (US 2015/0107633) and Poy (US 2015/0167221) as applied to Claim 1, and further in view of Murphy (US 2014/0020723).
Regarding Claim 28:  The prior art teaches the elements of Claim 1 as discussed above, but do not expressly disclose reading a sensor for fault detection and automatically reversing the mat conveyance in response.  However, Murphy teaches a method of cleaning a mat comprising reading a sensor for fault detection when the mat does not properly complete a cleaning cycle and automatically reversing conveyance of the mat in response to the fault .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hartwell et al. (US 2015/0107633) and Poy (US 2015/0167221) as applied to Claim 1, and further in view of Kunnas et al. (US 2011/0108070).
Regarding Claim 29:  Hartwell and Poy teach the elements of Claim 1 as discussed above, but do not expressly disclose vacuuming the mat as claimed.  However, Kunnas teaches a method for washing an object by conveying the object through a washing device (see abstract).  Kunnas teaches that the object is vacuumed before arriving at the washing units in order to remove solid or larger pieces of debris before washing [0027, 0061].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hartwell and Poy by vacuuming a first and a second side of the mat to remove bulk debris from the mat before washing, as suggested by Kunnas.

Claims 30-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell et al. (US 2015/0107633) and Poy (US 2015/0167221) as applied to Claim 1, and further in view of Salamone (US 2019/0262658).
Regarding Claim 30:  Hartwell and Poy teach the elements of Claim 1 as discussed above.  Hartwell further teaches that rolling the mat includes using a first spindle [0078], but does not expressly disclose using a second spindle.  However, it is known to use opposing spindles to hold a rolled material, as shown by Salamone (see Fig. 6A, elements 617), for example.   One of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to substitute a single spindle for opposing spindles as both configurations have been shown to hold a roll similarly.
Regarding Claim 31 and 32:  The prior art teaches the elements of Claim 30 as discussed above.  Salamone further teaches that the first spindle includes a spindle finger (element 610) with a first knuckle (not numbered, joint between elements 617 and 610) and a second different knuckle (not numbered, joint between elements 615 and 611), wherein the first knuckle and the second knuckle define a first finger segment, a second finger segment, and a third finger segment.
Regarding Claim 34:  Hartwell, Poy and Salamone teach the elements of Claim 32 as discussed above.  Hartwell does not expressly teach retracting the first spindle away from the mat.  However, Hartwell does teach that the spindle should be releasable such that the user can easily remove the mat from the spindle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by retracting the first spindle away from the mat to drop the mat to allow the user to retrieve the mat as suggested by Hartwell.  
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Hartwell et al. (US 2015/0107633), Poy (US 2015/0167221), and Salamone (US 2019/0262658), as applied to Claim 30, and further in view of Riley (US 3,879,021).
Regarding Claim 41:  The prior art teaches the elements of Claim 30 as discussed above.  Hartwell further teaches that receiving the mat includes guiding the mat with a guide plate [0065, 0066].  Hartwell does not expressly disclose guiding the mat in to the first spindle.  However, Hartwell does teach that the guide plates may be positioned in any location that may assist in preventing the mat from becoming misaligned [0066].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by providing the biased guide plate to guide the mat to the first spindle to assist in aligning the mat properly, as suggested by Hartwell.
Hartwell does not expressly disclose that the guide plate is biased.  However, Riley teaches a method of conveying material, wherein a biased guide plate is used to vary the path of the material (col. 3, ll. 3-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hartwell by biasing the guide plate to vary the path of the mat or to allow for different mat sizes, as suggested by Riley.  

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
Claims 35-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reviewed prior art does not anticipate or fairly suggest a method of cleaning a mat including all the steps of the aforementioned claims.  The closest prior art of record is that of Hartwell and Poy as discussed above.  
However, Hartwell does not teach the step of biasing the first finger segment at a first tension level and biasing the second finger segment at a second different tension level, wherein the first tension level is higher than the second tension level based on the proximity to a center of the mat, as required by claim 33.
Hartwell does not teach or suggest sensing a first angle of rotation of a first spindle using a first sensor and sensing a second angle of rotation of a second spindle using a second different sensor, as required by claims 35-40.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714